


THIRTY-FIFTH AMENDMENT TO EMPLOYMENT AGREEMENT




This Thirty-Fifth Amendment to Employment Agreement is made and entered into as
of January 1, 2015, by and between PriceSmart, Inc., a Delaware Corporation
(“Employer”) and Robert M. Gans (“Executive”).
Recitals


A)
On September 20, 1994 an Employment Agreement was made and entered into by and
between Executive and Price Enterprises, Inc.



B)
Said Employment Agreement has been assigned to Employer and amended on
thirty-four prior occasions;



C)
Employer and Executive now desire to further amend the Employment Agreement, as
set forth hereinbelow:

Agreement


1.
Section 2.1 of the Agreement which provides:



2.1
Salary. For Executive's services hereunder, Employer shall pay as base salary to
Executive the amount of $356,857 during each year of the Employment Term. Said
salary shall be payable in equal installments in conformity with Employer's
normal payroll period. Executive shall receive such salary increases, if any, as
Employer, in its sole discretion, shall determine.

 
is hereby amended, effective January 1, 2015, to provide as follows:


1.
Salary. For Executive's services hereunder, Employer shall pay as base salary to
Executive the amount of $367,563 during each year of the Employment Term. Said
salary shall be payable in equal installments in conformity with Employer’s
normal payroll period. Executive shall receive such salary increases, if any, as
Employer, in its sole discretion, shall determine.





2.
All other terms of the Employment Agreement, as amended, shall remain unaltered
and fully effective.





Executed in San Diego, California, as of the date first written above.


EXECUTIVE                        EMPLOYER
PriceSmart, INC.


Robert M. Gans                    By:______________________                


Name:     Jose Luis Laparte    


Its:     CEO and President    




